Title: To Alexander Hamilton from Arthur St. Clair, 21 July 1791
From: St. Clair, Arthur
To: Hamilton, Alexander



Fort Washington [Northwest Territory] July 21st 1791
Sir,

On the 26th. of May last I had the honour to address you on the Subject of the purchase which Judge Symmes had made of the public Lands and enclosed Copies of Some Correspondence between him and me relative thereto. The Boat by which those papers were Sent was Attacked by the Indians on the Ohio River and defeated, and the dispatches were thrown over Board. I have now taken the Liberty to forward Duplicates.
The Letter I mention to the judge, has been the fruitful Mother of Thousand more, and produced a Lengthy Correspondence which must be laid, I believe, before you, or the Secretary of State; but it could not be got ready for the present Occasion. It has Issued in the publication of the Proclamation I alluded to, in which the Boundaries of the Contract are set forth, and a piece of Land round the Fort is laid out for the Use of the Garrison—notwithstanding, that I Shewed him the Orders for laying out that Ground, he has gone on Selling it every Since; and there is very little that has not been Appropriated: whatever may be done with the rest of what is without his Bounds, which he has laid Claim to, and sold, this round the Fort will I hope be reserved: I have not now ground to form a Battalion upon nor can I pay so much attention to the health of the few Troops that are here, as to change the ground of their encampment, for they are not enough to take a position at any distance in the Woods.
General Butler (nor any of the levies) has not yet arrived, and three Companies only of the recruits. I am at my Wits end about it, for much will be to be done after they do arrive and the Season is passing—from every appearance it will be September at Soonest before it will be possible to move, and then there is not much time left for the operations of the Campaign.
Mr. Duer has not put the affairs of his department in that Certain State they ought to be with respect to the transportation; Mr. Laidlow has some agency in it but he tells me he has not sufficient authority to procure Horses. In hopes of hearing from Mr. Duer I directed him a fortnight ago to make conditional Agreements which if neither he nor me had information, in a Short time, that might render it improper, I would direct him to make final—if that information does not reach me I must take it upon myself.
I have the Honour to be   Sir   Your most obedient Servant
Ar. St. Clair
The honorable Alexander HamiltonSecretary of the Treasury

